IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BRYAN R. LOVE,                             : No. 70 MM 2022
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
CHESTER COUNTY,                            :
                                           :
                    Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.